Title: Provincial Commissioners: Order to Pay Isaac Norris, 12 June 1759
From: Provincial Commissioners
To: 


Philada. June the 12th 1759
Pay or Cause to be paid to Isaac Norris Esqr. the Sum of Two Thousand three Hundred and Sixty Two pounds Ten Shillings being the Amount of Fifteen Hundred pounds Sterling Advanced to Benjamin Franklin Esqr to Enable him to Solicit the Affairs of this province at the Court of Great Brittain in pursuance of the Resolves of a Late house of Assembly of this province.



To the Trustees of the
Jon Hughes


  General Loan Office
Jos: Fox



Jos. Galloway



Thos: Cadwalader



Wm: Masters



